UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 22-1031


PAUL GRAHAM, Roman Catholic,

                    Plaintiff - Appellant,

             v.

KEY POINT HEALTH SERVICES, INC.; Dr. SOWIKOP, Psychiatrist; SAMUEL
SNIPES, Manager; TIA CORNISH, Case Manager,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Deborah Lynn Boardman, District Judge. (1:21-cv-02703-DLB)


Submitted: April 19, 2022                                         Decided: May 19, 2022


Before KING and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paul McAndrew Graham, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Paul McAndrew Graham, III appeals the district court’s orders dismissing his

complaint for lack of subject matter jurisdiction and denying his motion to file a complaint

of judicial misconduct. We have reviewed the record and find no reversible error.

Accordingly, we affirm. Dixon v. Coburg Dairy, Inc., 369 F.3d 811, 817 n.5 (4th Cir. 2004)

(en banc). We deny Graham’s motions for appointment of counsel. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2